EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Flynn (281-285-4367) on 2 July 2021.

The application has been amended as follows: 
Please cancel claim 13 as merely repeating the same limitation of independent claim 11.
That is, claims should recite:
“13. (canceled)”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 22 June 2021 have remedied the Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are all withdrawn.
The Amendments also now required wherein the first and second filter cake self-degrade to remove the temporary isolation formed by the two filter cakes (claim 1).
Applicant states “Similarly, Hoefer discloses filter cakes containing polyvinyl alcohol (PVOH). Removal of the filter cakes requires a desalination step, involving exposing the filter cakes to a less saline environment (as recited in paragraphs [0036]-[0038] of Hoefer's specification). This is not the same as Applicant's method of allowing the filter cakes to degrade on their own” (p.7).  However, the Office observes that the section of Hoefer cited by Applicant states “The polyol is solubilizable upon heating, desalination (note that desalination does not necessarily mean a complete removal of salt but just a sufficient decrease in the salinity) or a combination thereof” ([0036]).  Solubilization of PVOH by heating via the natural downhole temperatures would be considered “self-degrading” of the PVOH.

There is no other Prior Art of record that discloses or teaches forming a double-layer filter cake system that: (claim 1) self-degrades; (claim 10) is used for hydraulic fracturing operations; or (claim 11) is sufficiently strong to kill the well.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674